                                                                                                                           PLAINTIFF'S
                                                                                                                  •l!        EXHIBIT
                                                                                                                  I

                                                                           .:::;::x;?-~7-2017 2:31P#169
                                                                           -r"-~D.Lbb #U4 iVlL ~640
                                                                           's1L PfViT                S650. 00




                                                                                   Any ba1anca p.dn:ted on this nece:ip! does .r,iol refl=r::t the
                                                                                   c11rr-em busino...ss day's activity on this accoimt. A'!i
                                                                                   ::ransactions ar.a acc,ep:ted in .accordar:iez ·\i\~ith the terms Di
                                                    REGIONS                        y.our ag:r.eement.




                         ,/''_ ,..,,.,-_ c.;;.:3,_ - - - . - - - -_ - -         -- ::-~~. - - -                --=--,.,-:     -~:~~         -      :-= ---
                        1%i;;-(A:;sIDttie'r·Plece~pt                                                  Tnar:ik »,/ol:f ,-;:,~ \ G"- -   ~=-~ 1~;, 3_5T~~s
                        '.:._"-""'":-   ,   -   c   -",.   ~.   J   -;:.                         "




                                                                           PD06-23-201T 10:35A #23
                                                                           TN5275 #04 DA *'"5758
                                                                            COM DEP                     $4.000.00




                                                    Acy be.iance printa-ci on tl:Jis rereipt rioes -no:t reflect me
Case 3:18-cv-00102-JRG-DCP Document 37-25 Filed 09/18/19        Page 1 of 1 PageID #: 170
                                                    c.:irrent ous·iness -day's ach~-ity on !his account A·il
                                                                                    trz..,sa.-cttons are accepted 'ITT acco•danre witn t'.'cte terms ;:it
                                                       l{EGIONS                     vour aoree.mem.
